UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2015 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-198068 OCULUS INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1451 West Cypress Creek Road, Suite 400, Fort Lauderdale, FL (Address of principal executive offices) (Zip Code) (888) 623-8883 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [] YES [X] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] YES [X] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [X] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 46,367,670 common shares issued and outstanding as of December 14, 2015. Table of Contents PART 1 – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risks 8 Item 4. Controls and Procedures 8 PART II - OTHER INFORMATION 8 Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Mine Safety Disclosures 8 Item 5. Other Information 8 Item 6. Exhibits 9 SIGNATURES 10 2 Oculus Inc. For the Three and Six Months Ended October 31, 2015 Index Balance Sheets (unaudited) F–1 Statements of Operations (unaudited) F–2 Statements of Cash Flows (unaudited) F–3 Notes to the Financial Statements (unaudited) F–4 3 Oculus Inc. Balance Sheets (Unaudited) October 31, 2015 April 30, 2015 ASSETS Current Assets Cash and cash equivalents $– $ – Inventory 3,026 3,026 Prepaid expense – 218 Total Assets $ 3,026 $3,244 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $15,164 $8,674 Loans payable 14,775 1,250 Total Liabilities 29,939 9,924 Contingencies and Commitments Stockholders’ Deficit Preferred stock, 100,000,000 shares authorized, $0.00001 par value; no shares issued and outstanding – – Common stock, 200,000,000 shares authorized, $0.00001 par value; 46,367,670 shares issued and outstanding 464 464 Additional paid-in capital 40,639 40,639 Accumulated deficit (68,016) (47,783) Total Stockholders’ Deficit (26,913) (6,680) Total Liabilities and Stockholders’ Deficit $ 3,026 $ 3,244 The accompanying notes are an integral part of these unaudited financial statements. F-1 Oculus Inc. Statements of Operations (Unaudited) For the Three Months Ended October 31, 2015 For the Three Months Ended October 31, 2014 For the Six Months Ended October 31, 2015 For the Six Months Ended October 31, 2014 Operating Expenses General and administrative expenses $14,490 $ 17,135 $ 19,050 $ 23,933 Total Operating Expenses 14,490 17,135 19,050 23,933 Other Expense Interest expense (304) – (343) – Foreign exchange loss – – (840) – Total Other Expense (304) – (1,183) – Net Loss $ (14,793) $(17,135) $ (20,233) $ (23,933) Net Loss Per Common Share – Basic and Diluted $ (0.00) $ (0.00) $ (0.00) $(0.00) Weighted Average Common Shares Outstanding – Basic and Diluted 46,367,670 46,367,670 46,367,670 46,367,670 The accompanying notes are an integral part of these unaudited financial statements. F-2 Oculus Inc. Statements of Cash Flows (Unaudited) For the Six Months Ended October 31, 2015 For the Six Months Ended October 31, 2014 Cash Flows from Operating Activities Net loss $(20,233) $ (23,933) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities: Inventory – (3,026) Prepaid expense 218 (872) Accounts payable and accrued liabilities 6,490 10,525 Net Cash Used In Operating Activities (13,525) (17,306) Cash Flows from Financing Activities Proceeds from loans payable 13,525 – Net Cash Provided by Financing Activities 13,525 – Decrease in Cash – (17,306) Cash and Cash Equivalent - Beginning of Period – 40,364 Cash and Cash Equivalent - End of Period $– $23,058 Supplementary Information: Interest paid $– $– Income taxes paid $– $– The accompanying notes are an integral part of these unaudited financial statements. F-3 Oculus Inc.
